SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1188
CA 13-00274
PRESENT: SMITH, J.P., CENTRA, FAHEY, CARNI, AND WHALEN, JJ.


JOSEPH V. PARLATO, PLAINTIFF-APPELLANT,

                      V                                          ORDER

BILL E. SPRINGER, DEFENDANT-RESPONDENT.


BURD & MCCARTHY, BUFFALO (TIMOTHY A. MCCARTHY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICES OF LAURIE G. OGDEN, BUFFALO (DANIEL J. CAFFREY OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Erie County Court (Sheila A.
DiTullio, J.), entered August 23, 2012. The order affirmed an order
and judgment of the Buffalo City Court dated October 17, 2011 and
November 3, 2011, respectively.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at County Court.




Entered:    November 8, 2013                    Frances E. Cafarell
                                                Clerk of the Court